Dismissed and Memorandum Opinion filed July 7, 2016.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-16-00252-CV

                   KAREN KRISTINE SILVIO, Appellant
                                         V.
              THE WINDSOR AUCTION COMPANY, Appellee

                   On Appeal from the 269th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-40326

                 MEMORANDUM OPINION

      This is an appeal from a judgment signed February 2, 2016. The notice of
appeal was filed March 22, 2016. To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless party is excused by statute or by appellate rules from paying
costs). Tex. Gov’t Code Ann. § 51.207.
      On April 19, 2016, appellant filed an affidavit of indigence, which was
referred to the trial court. Both the Harris County District Clerk and appellee filed
contests to appellant’s affidavit of inability to pay costs. On May 3, 2016, the trial
court signed an order sustaining the contests.

      On May 10, 2016, appellant filed a notice of appeal challenging the trial
court’s order sustaining the contests to the affidavit of indigence. On May 20,
2016, this court held that the trial court did not abuse its discretion in sustaining the
contests.

      On May 20, 2016, this court further ordered appellant to pay the appellate
filing fee and provide the court with proof of payment for the record on or before
June 6, 2016, or the appeal would be dismissed. Appellant has not paid the
appellate filing fee or provided proof of payment for the record. Accordingly, the
appeal is ordered dismissed. See Tex. R. App. P. 42.3(c) (allowing involuntary
dismissal of case because appellant has failed to comply with notice from clerk
requiring response or other action within specified time).


                                         PER CURIAM

Panel consists of Justices Busby, Donovan, and Wise.




                                           2